Title: From James Madison to Elkanah Watson, 12 May 1820
From: Madison, James
To: Watson, Elkanah


                
                    May 12. 1820
                
                I have recd. Sir the little volume on Canals & Agricl Societies wch. you have been so obliging as to send me.
                The subjects of the publication, with the source from which it proceeds, sufficiently recommend it to the perusal which I shall take the first

convenient leisure for giving it. In the mean time, I offer you my thanks with the renewed expression of my esteem & my friendly respects.
            